DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear whether “a first adaptive filter” recited on line 8 is the same “a first adaptive filter” recited on line 7. If they are not, they should be defined as “first adaptive filter” and “second adaptive filter” respectively. If they are the same, “said first adaptive filter” or “the first adaptive filter” should be recited after the first recitation. Claim 20 includes the similar ambiguity as identified in claim 1.
	Regarding claim 1, it is unclear whether “the first adaptive filter” recited on lines 12-13 refers to “a first adaptive filter” recited on line 7 or on line 8. Claim 20 includes the similar ambiguity as identified in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 10-12, 14, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bou Daher et al. (hereafter Bou Daher; US 20220180852 A1).
Regarding claims 1 and 19, Bou Daher discloses an active noise reduction device comprising:
a first reference signal inputter (interface from 206 to 226, or signal line from 206 to 226) to which a first reference signal (214) that has a correlation with first noise in a space in a vehicle (220) is input, the first reference signal being output by a first reference signal source (206) attached to the vehicle (Fig. 2);
a first adaptive filter (226) that generates a first cancelling signal (to 210) by applying a first adaptive filter(226) to the first reference signal (214) that is input to the first reference signal inputter (interface from 206 to 226, or signal line from 206 to 226), the first cancelling signal (to 210) being used to output a first cancelling sound for reducing the first noise;
a first filter coefficient updater (228) that updates a coefficient of the first adaptive filter (226); and
a controller (232) that determines, based on a first parameter of the first adaptive filter, whether first noise control based on the first cancelling sound is in a stable state or an unstable state (e.g., YES for step 506 in Fig. 5B, or YES for step 514 in Fig. 5C),
wherein the controller transitions the first filter coefficient updater (230) to a restriction state in which an effect of reducing the first noise is smaller than in a normal state (see Fig. 4, [0062]) when it is determined that the first noise control is in the unstable state while the first filter coefficient updater (228) is updating the coefficient of the first adaptive filter (226) in the normal state, and transitions the first filter coefficient updater back to the normal state (e.g., after 512 in Fig. 5B … and to step 516 in Fig. 5C) when it is determined that the first noise control is in the stable state while the first filter coefficient updater is in the restriction state.
Regarding claim 7, the claimed state signal reads on the value of the counter that indicates the condition to be back to normal state.
Regarding claims 10 and 11, the first parameter is the output from filter 226. The filter (226), as a FIR filter ([0058]), processes the reference signal (214) based on the current coefficient W, which includes an update amount (equation 1). Thus, the first parameter (signal 218) includes coefficient (W) or update amount (defined in the second term of equation 1).
Regarding claim 12, Bou Daher shows the amplitude of the first canceling signal (e.g., 506, 522, 506, 804, 904).
Regarding claim 14, Bou Daher shows stop coefficient updating (e.g., 512, 520, 808, 816 914).
Claim 20 correspond to claim 1 discussed before.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bou Daher.
Regarding claims 2-5, Bou Daher fails to show determining stable state based on a counted time duration. As taught in Bou Daher, adjusting the gain each time that the first parameter is larger than a threshold or adjusting the gain each time that the first parameter is smaller than a unity would create noticeable variations in the anti-noise sound ([0067]). Bou Daher suggests to reach the final value (such as unity) over one or more of the following samples in order to avoid rapid and noticeable variations in the anti-noise signal. Bou Daher teaches a counter that increments count when the first parameter is exceeding the threshold and decrements the count when the first parameter is below the threshold ([0020]). To provide a smooth state determination, it would have been obvious to one of ordinary skill in the art to modify Bou Daher by utilizing the value counter (at least greater than 1) to determine whether to change from normal state to restrict state, and from the restrict state to normal state in order to prevent rapid gain adjustment each time that the first parameter is greater or lower than the threshold.
Regarding claim 6, following the analysis and modification as discussed above with respect to claims 2-5, the first filter coefficient updater (228) is fixed (frozen, step 512, step 520, [0074]) when the restriction state lasts at least a predetermined period based on the counter value.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bou Daher as applied to claims 1-7 and 10-12 above, and further in view of Pignier et al. (hereafter Pignier; US 20200365133 A1).
Regarding claim 13, Bou Daher fails to show that a smaller step size parameter is being used in the restriction state. As discussed above with respect to claim 11, Bou Daher teaches updating equation which includes step size (equation 1). Pignier teaches that when the filter for ANC is not operated optimally or is diverging, the step size is reduced (e.g., [0049], [0052], [0053]). Such action would immediately stabilize the adaptive filter. Then, the step size is slowly recovered by increasing the step size gradually (Fig. 8, [0100]). This would ensure that no obvious sudden change in anti-noise and/or instability occurred immediately. Bou Daher also wants to ensure no sudden change in the anti-noise signal (e.g., [0067]). Thus, it would have been obvious to one of ordinary skill in the art to modify Bou Daher by reducing the step size when the divergence or instability is detected (entering the restriction state) and gradually increase back the step size value to normal in order to ensure that the value of step size would not immediately cause instability again and the sudden change in the gain of the anti-noise signal.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bou Daher as applied to claims 1-7 and 10-12 above, and further in view of Terashima et al. (hereafter Terashima; US 20190071026 A1).
Regarding claim 8, Bou Daher fails to whether the window closed or opened would affect the generation of anti-noise signal. Terashima teaches that when the window of a car is open, the adaptive filter of ANC might diverge or the anti-noise signal might be generated unintentional ([0020]). A control loop is designed, when the adaptive filter is in normal state (S27 in Fig. 4), the closed state of the window is one of the factors (S24). When the window is open, no anti-noise sound is generated (S28). Thus, it would have been obvious to one of ordinary skill in the art to modify Bou Daher in view of Terashima to consider status of the window when to transition back to normal state of the adaptive filter in order to prevent divergence or unusual anti-noise signal by ensuring that the window is closed when the normal state is returned.
8.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bou Daher and Pignier as applied to claims 1-7 and 10-13 above, and further in view of Terashima.
Regarding claim 8, Bou Daher fails to whether the window closed or opened would affect the generation of anti-noise signal. Pignier teaches that the temperature or the status of the window (closed or opened) would affect how ANC is operated, that is the secondary path estimate determined previously is no longer valid ([0008], [0026]). The ANC control should select the proper parameters based on the states of the temperature or window ([0065]). Terashima teaches that when the window of a car is open, the adaptive filter of ANC might diverge or the anti-noise signal might be generated unintentional ([0020]). A control loop is designed, when the adaptive filter is in normal state (S27 in Fig. 4), the closed state of the window is one of the factors (S24). When the window is open, no anti-noise sound is generated (S28). Following the teaching in Terashima and Pignier, one skilled in the art would also include temperature range as one of the factors in the control loop as taught in Fig. 4 of Terashima as the temperature is also an expected factor that would cause divergence. Thus, it would have been obvious to one of ordinary skill in the art to further modify the combination of Bou Daher and Pignier in view of Terashima to consider status of the window or temperature when to transition back to normal state of the adaptive filter in order to prevent divergence or unusual anti-noise signal by ensuring that the window is closed or the temperature is in the normal range when the normal state is returned.
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bou Daher and Pignier as applied to claims 1-7 and 10-13 above, and further in view of Yano (US 20190019493 A1).
Regarding claims 16 and 18, Pignier teaches filtered x-LMS (e.g., [0052], [0061]). Bou Daher teaches detecting road noise ([0050]). Bou Daher fails teach a single-frequency adaptive notch filter (SAN) algorithm and a second adaptive filter based on SAN algorithm. Yano teaches ANC for cancelling engine noise based on a single frequency (f(n)). It is expected, by one skilled in ANC art, that similar to Bou Daher and Pignier, the adaptive filter (2) in Yano could also behave abnormally. Thus, it would have been obvious to one of ordinary skill in the art to further modify the combination of Bou Daher and Pignier in view of Yano by including a second adaptive filter for monitoring the single frequency from the engine and a control loop similar to the one taught in Bou Daher in order to ensure that both engine noise and road noise are cancelled and both first adaptive filter and/or second adaptive filter would enter restriction state when a divergent condition is detected and return to normal state once the detected condition is no longer exist.
Claims 1, 2, 10, 11, 14, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Araki et al. (hereafter Araki, WO 2019/187841 A1 in Japanese; the office action below is based on the continuation published as US 20210014593 A1) in view of Bou Daher et al. (hereafter Bou Daher; US 20220180852 A1).
	Regarding claims 1, 10 and 14, Araki discloses an active noise reduction device comprising:
a first reference signal inputter (interface from 30 to 11, or signal line from 30 to 11) to which a first reference signal (from 30) that has a correlation with first noise (stationary noise and/or non-stationary noise, [0012]-[0013]) in a space in a vehicle ([0016]) is input, the first reference signal being output by a first reference signal source (30) attached to the vehicle ([0018], e.g.);
a first adaptive filter (11) that generates a first cancelling signal (output of 11) by applying a first adaptive filter (11) to the first reference signal (from 30) that is input to the first reference signal inputter (interface from 30 to 11, or signal line from 30 to 11), the first cancelling signal being used to output a first cancelling sound (by 50) for reducing the first noise ([0026], [0046], e.g.);
a first filter coefficient updater (12) that updates a coefficient of the first adaptive filter (11); and
a controller (13) that determines, based on a first parameter of the first adaptive filter, whether first noise control based on the first cancelling sound is in a stable state or an unstable state ([0029]),
wherein the controller (13) transitions the first filter coefficient updater (12) to a restriction state (e.g., stop updating or output previous coefficient, [0029]) in which an effect of reducing the first noise is smaller (no anti-noise is generated from the speaker, [0029]) than in a normal state when it is determined that the first noise control is in the unstable state while the first filter coefficient updater (12) is updating the coefficient of the first adaptive filter (11) in the normal state.
Araki fails to explicitly show that the first filter coefficient updater (12) transitions back to the normal state (updating coefficient) when it is determined that the first noise control is in the stable state while the first filter coefficient updater (12) is in the restriction state (stop updating coefficient). In view of the disclosure of Araki as a whole and the state of art in ANC, one skilled in the art would have expected that restriction state should not last forever. If the restriction state is lasted forever, the speaker would not generate anti-noise signal again, and noise would not be cancelled or in worst case scenario, the noise level would increase. Bou Daher is cited here to show a control loop for ANC with restriction state (e.g., 816 in Fig. 8B, freeze filter adaptation) and normal state (e.g., 812 in Fig. 8B, update filter coefficient). The control loop would determine whether to enter the restriction state from the normal state (from 804 in Fig. 8A to 810 to 814 to 816 in Fig. 8B), and returns back to normal state (last step in Fig. 8B to 802 in Fig. 8A to 810 and 812 in Fig. 8B). Thus, it would have been obvious to one of ordinary skill in the art to modify Araki in view of Bou Daher by designing a control loop for transitioning between restriction state and normal state in order to provide an automatic control for generating and stop generating anti-noise sound depending on the detected divergent status.
Regarding claim 2, the claimed “predetermined period” reads on at least the instance that the coefficient is exceeding the threshold in Araki ([0029]).
Regarding claim 11, Araki fails to explicitly show the equation for updating the coefficient. However, Araki clearly states FIR filter being utilized for performing convolution ([0027]). The equation for generating the anti-noise using FIR filter was well known to those in the art. Bou Daher is cited as an example. Bou Daher teaches FIR filter for generating the anti-noise ([0058]) based on processing the reference signal using the current coefficient. The current coefficient W is updated based on an update amount (second term in equation 1). Bou Daher teaches the first parameter (current W) includes an update amount (defined in the second term of equation 1). Thus, it would have obvious to one of ordinary skill in the art to modify Araki utilizing well known updating equation for adapting the coefficient, such as the one as taught in Bou Daher in order to renew the filter coefficient to reduce the noise level which could be changed.
Regarding claim 15, Araki shows stop outputting the first noise cancelling signal ([0029]). 
Regarding claim 19, Araki shows the vehicle ([0016]) and the first reference signal source (30).
Claim 20 corresponds to claim 1 discussed before.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Araki and Bou Daher as applied to claims 1 and 11 above, and further in view of Pignier.
Regarding claim 13, Araki fails to show that a smaller step size parameter is being used in the restriction state. As discussed above with respect to claim 11, the combination of Araki and Bou Daher teaches updating equation which includes step size (equation 1 in Bou Daher). Pignier teaches that when the filter for ANC is not operated optimally or is diverging, the step size is reduced (e.g., [0049], [0052], [0053]). Such action would immediately stabilize the adaptive filter. Then, the step size is slowly recovered by increasing the step size gradually (Fig. 8, [0100]). This would ensure that no obvious sudden change in anti-noise and/or instability occurred immediately. Thus, it would have been obvious to one of ordinary skill in the art to modify the combination of Araki and Bou Daher by reducing the step size when the divergence or instability is detected (entering the restriction state) and gradually increase the value of the step size back to normal in order to ensure that the value of step size would not immediately cause instability again and the sudden change in the gain of the anti-noise signal.
9.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Araki and Bou Daher as applied to claim 1 above, and further in view of Terashima.
Regarding claim 8, Araki and Bou Daher fail to whether the window closed or opened would affect the generation of anti-noise signal. Terashima teaches that when the window of a car is open, the adaptive filter of ANC might diverge or the anti-noise signal might be generated unintentional ([0020]). A control loop is designed, when the adaptive filter is in normal state (S27 in Fig. 4), the closed state of the window is one of the factors (S24). When the window is open, no anti-noise sound is generated (S28). Thus, it would have been obvious to one of ordinary skill in the art to further modify the combination of Araki and Bou Daher in view of Terashima to consider status of the window when to transition back to normal state of the adaptive filter in order to prevent divergence or unusual anti-noise signal by ensuring that the window is closed when the normal state is returned.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Araki, Bou Daher and Pignier as applied to claims 1 and 13 above, and further in view of Terashima.
Regarding claim 8, Araki and Bou Daher fail to whether the window closed or opened would affect the generation of anti-noise signal. Pignier teaches that the temperature or the status of the window (closed or opened) would affect how ANC is operated, that is the secondary path estimate determined previously is no longer valid ([0008], [0026]). The ANC control should select the proper parameters based on the states of the temperature or window ([0065]). Terashima teaches that when the window of a car is open, the adaptive filter of ANC might diverge or the anti-noise signal might be generated unintentional ([0020]). A control loop is designed, when the adaptive filter is in normal state (S27 in Fig. 4), the closed state of the window is one of the factors (S24). When the window is open, no anti-noise sound is generated (S28). Following the teaching in Terashima and Pignier, one skilled in the art would also include temperature range as one of the factors in the control loop as taught in Fig. 4 of Terashima as the temperature is also an expected factor that would cause divergence. Thus, it would have been obvious to one of ordinary skill in the art to further modify the combination of Araki, Bou Daher and Pignier in view of Terashima to consider status of the window or temperature when to transition back to normal state of the adaptive filter in order to prevent divergence or unusual anti-noise signal by ensuring that the window is closed or the temperature is in the normal range when the normal state is returned.
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Araki,  Bou Daher and Pignier as applied to claims 1 and 13 above, and further in view of Yano (US 20190019493 A1).
Regarding claims 16 and 18, Pignier teaches filtered x-LMS (e.g., [0052], [0061]). Bou Daher teaches detecting road noise ([0050]). Araki teaches sensor detecting noise in a range (Fig. 3), not only at a single frequency. Bou Daher fails teach a single-frequency adaptive notch filter (SAN) algorithm and a second adaptive filter based on SAN algorithm. Yano teaches ANC for cancelling engine noise based on a single frequency (f(n)). It is expected, by one skilled in ANC art, that similar to Araki, Bou Daher and Pignier, the adaptive filter (2) in Yano could also behave abnormally. Thus, it would have been obvious to one of ordinary skill in the art to further modify the combination of Araki, Bou Daher and Pignier in view of Yano by including a second adaptive filter for monitoring the single frequency from the engine and a control loop similar to the one taught in Bou Daher in order to ensure that both engine noise and road noise are cancelled and both first adaptive filter and/or second adaptive filter would enter restriction state when a divergent condition is detected and return to normal state once the detected condition is no longer exist.

Allowable Subject Matter
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING LEE/Primary Examiner, Art Unit 2654